Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 with claims 16-21 in the reply filed on 12/29/2021 is acknowledged.
Claim Status
Claims 1-25 are pending.
Claims 22-25 are withdrawn, non-elected without traverse. 
Specification
The disclosure is objected to because of the following informalities: it states “the metal sealant layer 114 may include a material selected from the group consisting of … TiO2, AiN, SiN, …” in paragraphs [00039] and [000103]. The “AiN” is not recognized chemical symbol.  Appropriate correction is required.
Claim Objections
Claims 3 and 17 are objected to because of the following informalities:  both of them recite “the metal sealant layer includes a material selected from the group consisting of … TiO2, AiN, SiN, …”.  The “AiN” is not recognized chemical symbol. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8, 10-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hajime Kimura et al., (US 2017 /0271517 A1, hereinafter Kimura).
Regarding claim 1, Kimura discloses a semiconductor device, comprising:
a substrate (201 in Fig. 3); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Kimura’s Fig. 3, annotated. 
a transistor (transistor 200 at left of Fig. 3) above the substrate, wherein the transistor includes: 
oxide 230b as a channel described in [0137]) above the substrate; 
a conductive contact stack (oxide 235a and conductor 240a function as one of source electrode and a drain electrode described in [0123]) above the substrate and in contact with the channel layer (230b), wherein the conductive contact stack (235a, 240a) is a drain electrode or a source electrode, and the conductive contact stack (235a, 240a) includes at least a metal layer (240a made of metals described in [0183]), and at least a metal sealant layer (oxide 235a including metal oxide has function of capture hydrogen diffused from an insulator such as the insulation 280, whereby hydrogen can be prevented from beings diffused in to the oxide 230 (230b) described in [0189-0191]) to reduce diffused into the channel layer (230b) through the conductive contact stack (the hydrogen diffusion can be reduced if the hydrogen diffused through the conductor 240a); and 
a gate electrode (both conductor 205 and a combination of the conductor 260 and the oxide 262 can function as a gate electrode described in [0132]) separated from the channel layer (230b) by a gate dielectric layer (insulator 224 and the 250 can each function as gate insulating layer described in [0132]). 
Regarding claim 2, Kimura discloses the semiconductor device of claim 1,
wherein the metal sealant layer (235a) is in direct contact with the channel layer (230b).  
Regarding claim 5, Kimura discloses the semiconductor device of claim 1,
wherein the channel layer (230b) is above the gate electrode (205), and the conductive contact stack (235a, 240a) is above the channel layer  (230b).  
Regarding claim 6, Kimura discloses the semiconductor device of claim 1,
wherein the gate dielectric layer (250) is above the channel layer (230b), the gate electrode (260, 262) is above the gate dielectric layer (250), the conductive contact stack (235a, 240a) is above the channel layer (230b), and the conductive contact stack (235a, 240a) is separated from the gate electrode (250) by a spacer (270, insulating layer described in [0182]). 
Regarding claim 8, Kimura discloses the semiconductor device of claim 1,
wherein the metal sealant layer (235a) in the conductive contact stack (235a, 240a) includes multiple metal sealant sublayers (an insulating layer can be formed by ALD method described in [0252] which is layer by layer deposition, therefor, the 235a has multiple sublayers).  
Regarding claim 10, Kimura discloses the semiconductor device of claim 1,
wherein the conductive contact stack (235a, 240a) is a first conductive contact stack (235a, 240a function as one of source electrode and a drain electrode described in [0123]) as the source electrode, and the transistor further includes: 
a second conductive contact stack as the drain electrode (235b, 240b in Fig. 3 function as other (drain electrode) described in [0123]), wherein the second conductive contact stack (235b, 240b) includes at least a metal layer (240b, similar to 240a), and at least a metal sealant layer (235b, similar to 235a) to reduce hydrogen diffused into the channel layer (230b) through the second conductive contact stack (similar to 235a addressed in claim 1); and 
insulator 272 described in [0120]) between the first conductive contact stack (235a, 240a) and the second conductive contact stack (235b, 240b).  
Regarding claim 11, Kimura discloses the semiconductor device of claim 1, further comprising:
the gate dielectric layer (224 or 250) between the channel layer (230b) and the gate electrode (205 or 260-262), wherein the gate dielectric layer (224 or 250) includes a material selected from the group consisting of silicon and oxygen; silicon and nitrogen; yttrium and oxygen; silicon, oxygen, and nitrogen; aluminum and oxygen; hafnium and oxygen; tantalum and oxygen; and titanium and oxygen (most of these materials are described in [0158]).  
Regarding claim 12, Kimura discloses the semiconductor device of claim 1,
wherein the channel layer (230b) includes a material selected from the group consisting of indium doped zinc oxide (IZO), zinc tin oxide (ZTO), amorphous silicon (a-Si), amorphous germanium (a-Ge), low-temperature polycrystalline silicon (LTPS), transition metal dichalcogenide (TMD), yttrium-doped zinc oxide (YZO), polysilicon, poly germanium doped with boron, poly germanium doped with aluminum, poly germanium doped with phosphorous, poly germanium doped with arsenic, indium oxide, tin oxide, zinc oxide, gallium oxide, indium gallium zinc oxide (IGZO), copper oxide, nickel oxide, cobalt oxide, indium tin oxide, tungsten disulphide, molybdenum disulphide, molybdenum selenide, black phosphorus, indium antimonide, graphene, graphyne, borophene, germanene, silicene, Si2BN, stanene, phosphorene, molybdenite, poly- III-V like InAs, InGaAs, InP, amorphous InGaZnO (a-IGZO), crystal-like InGaZnO (c- IGZO), some of these materials are described in [0197-0214]).  
Regarding claim 13, Kimura discloses the semiconductor device of claim 1,
wherein the gate electrode (205 or 260-262) or the metal layer of the conductive contact stack includes a material selected from the group consisting of titanium (Ti), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper (Cu), chromium (Cr), hafnium (Hf), indium (In), and an alloy of Ti, Mo, Au, Pt, Al, Ni, Cu, Cr, TiAlN, HfAlN, or InAlO (some of these materials are described in [0183]).
Regarding claim 14, Kimura discloses the semiconductor device of claim 1,
wherein the substrate (201) includes a silicon substrate, a glass substrate, a metal substrate, or a plastic substrate (described in [0155-0157]).  
Regarding claim 15, Kimura discloses the semiconductor device of claim 1,
wherein the transistor (200 in Fig. 36) is within an interconnect structure (a structure with conductors above and below the 200) that is above the substrate.  
Regarding claim 16, Kimura discloses a method for forming a thin film transistor (TFT) (transistor 200 at left of Fig. 3), the method comprising:
forming a channel layer (oxide 230b as a channel described in [0137]) a substrate (201 in Fig. 3); 
forming a conductive contact stack (oxide 235a and conductor 240a function as one of source electrode and a drain electrode described in [0123]) above the substrate and in contact with the channel layer (230b), wherein the conductive contact stack (235a, 240a) is a drain electrode or a source electrode, and the conductive contact 235a, 240a) includes at least a metal layer (240a made of metals described in [0183]), and at least a metal sealant layer (oxide 235a including metal oxide has function of capture hydrogen diffused from an insulator such as the insulation 280, whereby hydrogen can be prevented from beings diffused in to the oxide 230 (230b) described in [0189-0191]) to reduce diffused into the channel layer (230b) through the conductive contact stack (the hydrogen diffusion can be reduced if the hydrogen diffused through the conductor 240a); and 
forming a gate electrode (both conductor 205 and a combination of the conductor 260 and the oxide 262 can function as a gate electrode described in [0132]) separated from the channel layer (230b) by a gate dielectric layer (insulator 224 and the 250 can each function as gate insulating layer described in [0132]). 
Regarding claim 18, Kimura discloses the semiconductor device of claim 16,
wherein the conductive contact stack (235a, 240a) is a first conductive contact stack (235a, 240a function as one of source electrode and a drain electrode described in [0123]) as the source electrode, and the method further includes: 
forming a second conductive contact stack as the drain electrode (235b, 240b in Fig. 3 function as other (drain electrode) described in [0123]), wherein the second conductive contact stack (235b, 240b) includes at least a metal layer (240b, similar to 240a), and at least a metal sealant layer (235b, similar to 235a) to reduce hydrogen diffused into the channel layer (230b) through the second conductive contact stack (similar to 235a addressed in claim 1); and 
insulator 272 described in [0120]) between the first conductive contact stack (235a, 240a) and the second conductive contact stack (235b, 240b).  
Regarding claim 19, Kimura discloses the method of claim 16,
wherein the channel layer (230b) is above the gate electrode (205), and the conductive contact stack (235a, 240a) is above the channel layer  (230b).  
Regarding claim 20, Kimura discloses the method of claim 16,
wherein the gate dielectric layer (250) is above the channel layer (230b), the gate electrode (260, 262) is above the gate dielectric layer (250), the conductive contact stack (235a, 240a) is above the channel layer (230b), and the conductive contact stack (235a, 240a) is separated from the gate electrode (250) by a spacer (270, insulating layer described in [0182]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hajime Kimura et al., (US 2017 /0271517 A1, hereinafter Kimura) in view of Hisao Ochi et al., (US 2018/0277574 A1, hereinafter Ochi). 
Regarding claim 3, Kimura discloses the semiconductor device of claim 1,
Kimura does not expressly disclose wherein the metal sealant layer (235a) includes a material selected from the group consisting of TiN, AlTiN, AlTiOx, TaN, AlTaN, AlN, WOxNy, TiOxNy, SiOxNy, A12O3, HfO2, TiO2, AiN, SiN, SiO2, SiCOH, Ta2O5, Y2O3, Ga2O3, ZrO2, HZO, YZO, HfTaOx, TaSiOx, HfSiOx, TaAlOx, HfAlOx, AlSiOx, AlSiNx, and HYO.  
However, in the same TFT device field of invention, Ochi discloses a source/drain electrode 105A106/A includes a main layer electrode 105b/106b and a lower layer electrode 105a/106a in Fig. 3(a). The lower layer electrode 105a/106a may be formed of Ti, TiN, Ti oxide, or Mo described in [0094]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Ochi’s TiN or Ti oxide material included in the Kimura’s source or drain electrode to reduce the contact resistance described in [0094] by Ochi.
Regarding claim 17, Kimura discloses the method of claim 16,
Kimura does not expressly disclose wherein the metal sealant layer (235a) includes a material selected from the group consisting of TiN, AlTiN, AlTiOx, TaN, AlTaN, AlN, WOxNy, TiOxNy, SiOxNy, A12O3, HfO2, TiO2, AiN, SiN, SiO2, SiCOH, Ta2O5, Y2O3, Ga2O3, ZrO2, HZO, YZO, HfTaOx, TaSiOx, HfSiOx, TaAlOx, HfAlOx, AlSiOx, AlSiNx, and HYO.  
However, in the same TFT device field of invention, Ochi discloses a source/drain electrode 105A106/A includes a main layer electrode 105b/106b and a lower layer electrode 105a/106a in Fig. 3(a). The lower layer electrode 105a/106a may be formed of Ti, TiN, Ti oxide, or Mo described in [0094]. 
Ochi’s TiN or Ti oxide material included in the Kimura’s source or drain electrode to reduce the contact resistance described in [0094] by Ochi.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hajime Kimura et al., (US 2017 /0271517 A1, hereinafter Kimura). 
Regarding claim 4, Kimura discloses the semiconductor device of claim 1,
Kimura does not expressly disclose wherein the metal sealant layer (235a) has a thickness in a range of about 1 Angstroms to 10 Angstroms. 
However, Applicant has not presented persuasive evidence that the claimed “thickness in a range of about 1 Angstroms to 10 Angstroms” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed range of thickness).  Also, the applicant has not shown that the claimed thickness range produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that is not inventive to discover the optimum thickness by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  
Thus, it would have been obvious to add the claimed “thickness in a range of about 1 Angstroms to 10 Angstroms” to the rest of the claimed invention.

Allowable Subject Matter
Claims 7, 9 and 21 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 or base claim 16,  and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 7, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor device of claim 1, “wherein the conductive contact stack includes multiple metal sealant layers separated by one or more metal layers” as recited in claim 7, in combination with the remaining features of base claim 1. Therefore, the claim 7 is allowed. 
Regarding claim 9, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor device of claim 1, “wherein the conductive contact stack includes at least a first metal layer and a second metal layer, the first metal layer includes TiN and the second metal layer includes W, Ru, or Si; or the first metal layer includes Ru and the second metal layer includes W or Si; or the first metal layer 
Regarding claim 21, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 16, “wherein the conductive contact stack includes multiple metal sealant layers separated by one or more metal layers” as recited in claim 21, in combination with the remaining features of base claim 16. Therefore, the claim 21 is allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FARUN LU/Primary Examiner, Art Unit 2898